Title: To George Washington from Thomasin Gordon, 28 November 1789
From: Gordon, Thomasin
To: Washington, George


          [New York, 28 November 1789]
          Worthy Sir,No. 4 Crown Street
          The Very distressed and Melancholy Situation I am in at this time occasions my taking a Liberty with your Excellency, which otherwise woud Be unpardonable. I am Sir Confind to My bed, with A Violent fever, in a Strange City, far Remov’d from Every friend and Connection, and have not one Shilling to Support myself, or to buy a morsel of Bread for my fatherless Child, for those two days past. I have therefore app[l]y’d to your Excellency Begging your kind assistance with a few dollars To Save me from Starving. as I Realy have not the Common necessaries of life. the Publick Is Indebted to My late husband Colo. John White of Georgia. but I Cannot Get a Settlement of his Accts till Congress Sits again. for Gods Sake Worthy Sir afford Me a little Assistance. And Reap the Reward in a better World than this, Colo. Alexander hamilton Can make you acquainted With my Character and wretched Situation—with Respect I am Worthy

Sir Your Excellencys most obedie[n]t and very distresd humble Sert
          
            Thomasin Gordon
          
        